                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TRACEY SMITH,

         Plaintiff,
                                                 Case No. 6:21-cv-00768-PGB-EJK
v.

EXPERIAN INFORMATION SOLUTIONS, INC.,
ET AL.,

     Defendants.
____________________________________________________________

           PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
               AND CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s interested persons

order:

1.)      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this

action — including subsidiaries, conglomerates, affiliates, parent corporations,

publicly-traded companies that own 10% or more of a party’s stock, and all other

identifiable legal entities related to any party in the case:

         None known to Plaintiff at this time.


2.)      The name of every other entity whose publicly-traded stock, equity, or debt

may be substantially affected by the outcome of the proceedings:
       Plaintiff Tracey Smith;

       Plaintiff’s Counsel, Daniel M. Brennan;

       Plaintiff’s Law Firm Credit Repair Lawyers of America;

       Defendant Experian Information Solutions, Inc.;

       Defendant Equifax Information Services, LLC;

       Defendant Trans Union, LLC; and

       Defendant National Credit Systems, Inc.

3.)    The name of every other entity which is likely to be an active participant in

the proceedings, including the debtor and members of the creditors’ committee (or

twenty largest unsecured creditors) in bankruptcy cases:

       Defendant Experian Information Solutions, Inc.;

       Defendant Equifax Information Services, LLC;

       Defendant Trans Union, LLC; and

       Defendant National Credit Systems, Inc.

4.)    The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

       Plaintiff Tracey Smith.

       I hereby certify that, except as disclosed above, I am unaware of any actual

or potential conflict of interest involving the district judge and magistrate judge


                                           2
assigned to this case, and will immediately notify the Court in writing on learning

of any such conflict.



      May 3, 2021



                                       Respectfully submitted,

                                       By: /s/ Daniel Brennan
                                       Daniel Brennan
                                       Bar Number 43395
                                       Credit Repair Lawyers of America
                                       22142 West Nine Mile Road
                                       Southfield, MI 48033
                                       Telephone: (248) 353-2882
                                       Facsimile: (248) 353-4840
                                       E-Mail: daniel@crlam.com
                                       Attorney(s) for Plaintiff,
                                       Tracey Smith




                                 Proof of Service

      I, Daniel M. Brennan, hereby state that on May 3, 2021 I served a copy of the

within pleading upon all counsel as their addresses appear of record, via the CM/ECF

system.

                              /s/ Daniel M. Brennan




                                         3
